DETAILED ACTION

Status of Claims
This action is in reply to the amendments and arguments filed on August 4, 2022. Claims 1, 5 and 14 have been amended. Claims 1-20 are currently pending and have been examined.

Response to Arguments
Claim interpretation (intended use) of claims 1, 5, 6  and 14 is withdrawn due to amendments.
112(a) rejection of claims 1-20 is withdrawn due to amendments.
103: Applicant’s amendments and arguments have been fully considered but, are not persuasive.
The Applicant essentially argues that the substantive amendments of the independent claims overcomes the cited art in the previous rejection. The Applicant’s arguments are moot in light of the substantive amendments that necessitate a new ground of rejection (see MPEP 706.07(a)).
As such, due to the substantive amendments, an updated 103 rejection is provided below addressing the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 USC 103 as being unpatentable over US 20200410314 A1 (Stahlhut) in view of US 20210182833 A1 (Singh).

As per claims 1, 5, 14, Stahlhut teaches, Stahlhut
An electrophoretic display card for storing and presenting a location-specific card identifier based on a corresponding device location, the card comprising (FIG. 4, item 400, ¶ 40, “smart card”)
a body comprising one or more surfaces, the body having a length of 80mm-87mm, a width of 50mm-57mm, and a thickness of 0.6mm-0.8mm (¶ 40)
an electrophoretic display on a surface of the body (FIG. 4, item 401, ¶ 41 “OLED display”),
memory embedded in the body (¶ 43, non-transitory memory”), the memory configured to store a set of location-specific card identifiers (¶ 88 “sensitive data”), wherein each location-specific card identifier of the set is associated with (i) an account of a user (¶ 95 “card number”, (ii) creation location information indicating a location of the user at a creation time of the location-specific card identifier (¶ 90 “the location of the mobile device”), and (iii) a time threshold related to the creation time of the location-specific card identifier (¶ 79 “a predetermined time”),
circuitry embedded in the body, wherein the circuitry is configured to perform operations comprising (FIG. 4, item 409, ¶ 143 “software chip”),
in response to being powered by a user device (¶ 49 “utilize received high frequency signals  … provide poser to other components … the processor circuit may be activated”), establishing a wireless connection with the user device (¶ 72 “establishes a communication link with the mobile device”),
obtaining, via the wireless connection with the user device (¶ 63), (i) device location information indicating a location at which the user device is located (¶ 71 “a location of the mobile device”) and (ii) time information indicating a current time (¶ 79 “a predetermined time from activation”);
switching the first location-specific card identifier from an inactive state to the
active state based on the selection (¶ 71),
causing the electrophoretic display to present the first location-specific card identifier based on the first location-specific card identifier being in the active state (¶ 90 “Activating sensitive data may include displaying the sensitive data using the array of OLEDs”).

Stahlhut does not explicitly teach, however, Singh teaches,
selecting, from the set of location-specific card identifiers stored on the memory, a first location-specific card identifier (¶ 10 “access to the card data may be limited so as to be read only during authorized scenarios and locations”, ¶ 22 “The card data may correspond to credit card data”) to be in an active state based on the device location information (¶ 10) matching the location of the user at the creation time of the location-specific card identifier (FIG. 4, item 406, ¶ 46 “determine if the location-specific data matches stored data for authorized locations”) and the time information (¶ 28 “Based on the timestamps of the scans, distance between the first and second locations, and other risk data, one or more of the transactions may be refused as indicating fraud”), wherein the active state corresponds to a state in which processing is enabled for a card identifier (FIG. 4, item 410, “if the location of the payment card corresponds to an authorized location for use of the payment card, then at step 410, power is provided to the processor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Singh in Stahlhut since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because the cited references are analogous art in the field of smart payment cards and because location restricted access enforced by the smart card improves transaction security by preventing unauthorized access outside present locations as enforced by the card.

As per claims 2, 8, and 17, combination Stahlhut and Singh teach all the limitations of claims 1, 5, and 14. Stahlhut also teaches,
wherein the operations comprise (¶ 45),
obtaining, from the user device, a new location-specific card identifier responsive to creation of the new location-specific card identifier (¶ 32 “one time code”), 
wherein the new location-specific card identifier is associated with (i) the account of the user (¶ 92 “temporary credit card number”), (ii) creation location information indicating a location of the user at a creation time of the new location-specific card identifier (¶ 93 “restricted to a location”), and (iii) a time threshold related to the creation time of the new location-specific card identifier (¶ 93 “time interval”).

As per claims 3 and 7, combination of Stahlhut and Singh teach all the limitations of claims 1 and 5. Stahlhut also teaches,
wherein the user device includes a mobile device associated with the user (¶ 63 “the user of the mobile device”).

As per claims 4 and 13, combination of Stahlhut and Singh teach all the limitations of claims 1 and 5. Stahlhut also teaches,
wherein the card comprises a credit card, a debit card, a travel pass, or a payment token (¶ 25 “a smart card may function as any suitable payment instrument. Suitable payment instruments may include a credit card”).

As per claims 6 and 15, combination of Stahlhut and Singh teach all the limitations of claim 5 and 14. Stahlhut also teaches,
wherein the operations further comprise (¶ 45),
presenting, using an electrophoretic display of the card, information regarding the first location-specific card identifier based on the first location-specific card identifier being in the active state (¶ 90).

As per claims 9 and 18, combination of Stahlhut and Singh teach all the limitations of claims 8, 14, and 17. Stahlhut also teaches, 
wherein the new location-specific card identifier is associated with creation location information (¶ 93), which includes location information that is representative of a location at which the user device is located at a creation time of the new location-specific card identifier (¶ 93 “the location of the mobile device”, ¶ 73 “The one-time code may be used for a single transaction in a specific location and/or within a specific time interval”).

As per claims 10 and 19, combination of Stahlhut and SIngh teach all the limitations of claims 8, 14, and 17. Stahlhut also teaches,
wherein the new location-specific card identifier is associated with a time threshold related to the creation time of the new location-specific card identifier (¶ 73 “The one-time code may be used for a single transaction in a specific location and/or within a specific time interval”).

As per claim 11, combination of Stahlhut and Singh teach all the limitations of claim 5. Stahlhut also teaches,
wherein the operations further comprise (¶ 45),
switching the first location-specific card identifier to an inactive state based on (i) the device location information not matching the creation location information or (ii) a current time not satisfying a time threshold associated with the first location-specific card identifier, wherein the inactive state corresponds to a state in which transaction processing is disabled for a location specific card identifier (¶ 79 “the sensitive information may be deactivated”).

As per claim 12, combination of Stahlhut and SIngh teach all the limitations of claim 5. Stahlhut also teaches,
wherein the creation location information includes user-specified location information that is representative of a location specified by the user at a creation time of the corresponding location-specific card identifier (¶ 71, 90, 93, 182, 183).

As per claim 16, combination of Stahlhut and Singh teach all the limitations of claim 14. Stahlhut also teaches,
wherein obtaining the device location information includes (¶ 173, 174),
establishing a wireless connection with the user device (¶ 173 “mobile device 711 may be paired to smart card”)
obtaining the device location information from the user device (¶ 173 “confirm a location using location sensor”).

As per claim 20, combination of Stahlhut and Singh teach all the limitations of claim 14. Stahlhut also teaches,
wherein the operations further comprise (¶ 45), synchronizing, with the user device, to obtain one or more location-specific card identifiers having creation location information matching the device location information (¶ 63 “the smart card is within a predetermined distance of the mobile device”, ¶ 71).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROCK E TURK/Examiner, Art Unit 3692                      

/EDWARD J BAIRD/Primary Examiner, Art Unit 3692